In a condemnation proceeding by the Village of Upper Nyack to acquire a water distribution system owned by the Village of Nyack but located entirely within the boundaries of the petitioning Village, the Village of Nyack appeals from a judgment of the Supreme Court, Rockland County, dated June 19, 1967, which adjudged that the Village of Upper Nyack is entitled to take the property for the use specified. Judgment affirmed, without costs. We agree that the Village of Upper Nyack is entitled to judgment adjudging that the property in question is necessary for the public use. However, in making such determination we in no way pass upon the validity of the proposed sale of the condemned property by that Village to the Spring Valley Water Company. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.